   Case 1:19-cv-05751-BMC Document 18 Filed 04/07/21 Page 1 of 2 PageID #: 479




                                  180 Montague Street, Suite 29E
                                    Brooklyn, New York 11201
                                      Phone: 973-722-3315
                                  Email: tar@rossmanlawfirm.com
                                   W: www.rossmanlawfirm.com
Todd A. Rossman, Esq.                                                                 New Jersey Office:
Licensed in New York and New Jersey                                        36 Cattano Avenue, Suite 6000
                                                                           Morristown, New Jersey 07962




                                             April 7, 2021

  VIA ECF
  Hon. Brian M. Cogan, U.S.D.J.
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Chambers 704S
  Brooklyn, New York 11201

                  Re:     Munoz v. 640, LLC
                          Civil Action No.: 1:19-cv-5751-BMC

  Dear Judge Cogan:

           This firm represents Defendants in the above matter. We acknowledge receipt of the
  court’s notice scheduling this matter for a Pretrial Conference on April 28, 2021. I have
  conferred with Plaintiff’s counsel, Zachary Rozenberg, Esq., and we are respectfully submitting
  this correspondence as a joint request to adjourn the Pretrial Conference for sixty (60) days. This
  is the first time the Pretrial Conference has been scheduled and there have been no previous
  adjournment requests.

          This is an auto personal injury negligence case involving three (3) Plaintiffs. All
  discovery in this matter has been completed with the exception of serving Defendants’ medical
  expert reports and Plaintiffs’ final medical narrative reports. While Defendants’ orthopedic
  expert, Dr. Jeffrey Klein, was preparing his reports, the CDs of diagnostic imaging from all three
  Plaintiffs were found to be defective. To that end, we had to obtain additional medical
  authorizations from counsel and send them to the facility to produce new films. Due to COVID-
  19 reasons, it took an inordinate amount of time to receive them. We finally received them and
  they were forwarded to Dr. Klein on March 17, 2021. Dr. Klein has requested additional time to
  complete the reports and Plaintiffs need additional time to serve their reports as well. The parties
  will not be deposing the experts, it will be a simple exchange of reports.

          In addition, my client wishes to explore settlement once the reports are received.
 Case 1:19-cv-05751-BMC Document 18 Filed 04/07/21 Page 2 of 2 PageID #: 480




       To that end, we are respectfully requesting a sixty (60) day adjournment of the Pretrial
Conference.

                                     Respectfully submitted,

                                        Todd A. Rossman

                                        Todd A. Rossman

cc:    Zachary Rozenberg, Esq. – via ECF
